DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed January 4, 2021 has been entered.
Response to Amendment
Claims 21, 26, 28, and 36 were amended.  Claims 21-40 remain pending in the application and are provided to be examined upon their merits.
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 21-40 are directed to the abstract idea of: Claim 21, a method for allocating a transaction between multiple accounts, the method comprising: (commercial or legal interactions); acquiring, for a first financial account of a financial service provider, transaction information corresponding to a plurality of transactions executed using the first financial account, the transaction information comprising respective transaction amounts and merchant names associated with the transactions; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) displaying, the transaction amounts and merchant names; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); receiving a user input selecting one of the transactions; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving allocation information comprising: (commercial or legal interactions, concepts performed in the human mind); a plurality of allocation parameters defining automatic allocations of transactions to target allocation accounts, and (commercial or legal interactions); past allocation history stored in association with the first financial account, (commercial or legal interactions, concepts performed in the human mind); the past allocation history comprising a plurality of past financial transactions having been allocated according to at least one of the allocation parameters; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); comparing the past allocation history with the transaction information corresponding to the selected transaction; selecting one of the allocation parameters to recommend applying to the transaction based on the comparison; determining a second financial account based on the selected allocation parameter; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) displaying an allocation recommendation comprising the selected allocation parameter in a first region and an identifier of the second financial account in a second region; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); receiving a user input authorizing the allocation recommendation; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting, for the second financial account, a command to allocate a part of the transaction to the second financial account. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 22, wherein retrieving the allocation information comprises retrieving a present transaction rule. (commercial or legal interactions, concepts performed in the human mind); Claim 23, transmitting an alert from a financial service provider, the alert comprising the transaction information. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 24, receiving a user request via the user interacting with the alert; and in response to receiving the user request, acquiring the transaction information. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 25, receiving a modification request to modify the allocation command, the modification request comprising second allocation information; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) displaying the modification request. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 26, acquiring a response to the modification request; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting the response to the modification request. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 27, transmitting the allocation command. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 28, a method for confirming a transaction with multiple accounts, the method comprising: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving, at a financial service provider, from a merchant, transaction information comprising a transaction amount, a user identifier, and location information; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) retrieving, based on the user identifier and the location information, allocation information associated with a first financial account of the financial service provider, the allocation information comprising: (commercial or legal interactions, concepts performed in the human mind); a plurality of allocation parameters defining automatic allocations of transactions to target allocation accounts; and (commercial or legal interactions); past allocation history comprising a plurality of past financial transactions having been allocated according to at least one of the allocation parameters; (commercial or legal interactions, concepts performed in the human mind); comparing the past allocation history with transaction information relating to the transaction; selecting one of the allocation parameters to recommend applying to the transaction based on the comparison; determining a second financial account based on the selected allocation parameter; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting an allocation recommendation for the first financial account, the allocation recommendation comprising the selected allocation parameter and an identifier of the second financial account; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); acquiring a first response to the allocation recommendation; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting, for the second financial account, a request to allocate a part of the transaction to the second financial account according to the first response; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); acquiring a reply to the request; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) executing the transaction based on the reply, the executing comprising allocating the transaction amount from the first account to an account of the merchant. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 29, acquiring a response. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 30, wherein transmitting the request further comprises transmitting information identifying the first financial account. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 31, displaying the request. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 32, wherein acquiring a reply comprises acquiring third financial account information, the third financial account information comprising an indication of where to allocate the transaction. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 33, wherein transmitting the reply comprises transmitting an authorization to allocate the transaction to the second financial account. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 34, further comprising sending a modification request to modify the allocation request, the modification request comprising second allocation information. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 35, receiving a second response to the modification request; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) displaying information representative of the second response; (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); acquiring user input regarding the second response; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting, to a financial service provider, the user input regarding the second response. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 36, for a first financial account of a financial service provider for requesting a transaction with multiple accounts: (commercial or legal interactions); storing instructions; and (concepts performed in the human mind); execute instructions to perform operations comprising: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); acquiring transaction information corresponding to a plurality of transactions executed using the first financial account, the transaction information comprising respective transaction amounts and merchant names associated with the transactions; (commercial or legal interactions, managing personal behavior or relationships or interactions between people); displaying the transaction amounts and merchant names; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) receiving a user input selecting one of the transactions; (commercial or legal interactions, concepts performed in the human mind); retrieving allocation information stored in association with the first financial account, the allocation information comprising: (commercial or legal interactions); a plurality of allocation parameters defining automatic allocations of transactions to target allocation accounts, and (commercial or legal interactions, concepts performed in the human mind); past allocation history comprising a plurality of past financial transactions each allocated according to at least one of the allocation parameters; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); comparing the at least one past allocation with the transaction information corresponding to the selected transaction; selecting one of the allocation parameters to recommend applying to the transaction based on the comparison; determining a second financial account based on the selected allocation parameter; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) displaying an allocation recommendation comprising the selected allocation parameter in a first region and an identifier of the second financial account in a second region; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind); receiving a user input authorizing the allocation recommendation; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting, for the second financial account, a request to allocate a part of the transaction to the second financial account. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); Claim 37, wherein the allocation information further comprises at least one of a past transaction, or a transaction rule. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 38, receiving an alert from a financial service provider, the alert comprising the transaction information. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 39, receiving a modification request to modify the allocation request, the modification request comprising second allocation information; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) displaying the modification request. (managing personal behavior or relationships or interactions between people, concepts performed in the human mind); Claim 40, acquiring a response to the modification request; and (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) transmitting, for the second financial account, the response to the modification request. (commercial or legal interactions, managing personal behavior or relationships or interactions between people); . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: b) Certain methods of organizing human activity – commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 21, 28, and 36 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 21 and is described by the steps of independent claim 28 and is described by the steps of independent claim 36. 
Claim 21 (as amended): Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 21 (as amended) further to the abstract idea includes additional elements of "a first device", "a [financial service provider] system", "a communication network", "an interface of the first device", and "a second device". However, independent claim 21 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a first device", "a [financial service provider] system", "a communication network", "an adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a method for allocating a … accounts, the method comprising", "acquiring, at a first device … associated with the transactions", "displaying, at an interface of … amounts and merchant names", "receiving, via the interface, a … one of the transactions", "retrieving, by the first device … system, allocation information comprising", "a plurality of allocation parameters … target allocation accounts, and", "past allocation history stored in … the first financial account", "the past allocation history comprising … of the allocation parameters", "comparing the past allocation history … to the selected transaction", "selecting one of the allocation … based on the comparison", "determining, by the first device; … the selected allocation parameter", "displaying, at the interface, an … region of the interface", "receiving, via the interface, a … the allocation recommendation; and", "transmitting, to a second device … the second financial account" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "acquiring, at a first device … associated with the transactions", "displaying, at an generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "acquiring, at a first device … associated with the transactions", "transmitting, to a second device … the second financial account" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "acquiring, at a first device … associated with the transactions", "displaying, at an interface of … amounts and merchant names", "receiving, via the interface, a … one of the transactions", "retrieving, by the first device … system, allocation information comprising", "past allocation history stored in … the first financial account", "displaying, at the interface, an … region of the interface", "receiving, via the interface, a … the allocation recommendation; and", "transmitting, to a second device … the second financial account", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and a web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014), and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). Independent claim 21 further does not specify any particular machine element(s) for the "comparing the past allocation history … to the selected transaction", "selecting one of the allocation … based on the comparison" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 21 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 28 (as amended): Specifically regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 28 (as amended) further to the abstract idea includes additional elements of "a [financial service provider] system", "a [merchant] system", "a first device", "a communication network", and "a second device". However, independent claim 28 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a [financial service provider] system", "a [merchant] system", "a first device", "a communication network", and "a second device" of independent claim 28 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a method for confirming a … accounts, the adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a method for confirming a … accounts, the method comprising", "receiving, at a financial service … identifier, and location information", "retrieving, by the financial service … the allocation information comprising", "a plurality of allocation parameters … target allocation accounts, and", "past allocation history comprising a … of the allocation parameters", "comparing, by the financial service … relating to the transaction", "selecting, by the financial service … based on the comparison", "determining, by the financial service … the selected allocation parameter", "transmitting, by the financial service … the second financial account", "acquiring, from the first device, … to the allocation recommendation", "transmitting, to a second device … to the first response", "acquiring, from the second device, … to the request; and", "executing the transaction based on … of the merchant system" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "receiving, at a financial service … identifier, and location information", "retrieving, by the financial service … the allocation information comprising", "past allocation history comprising a … of the allocation parameters", "acquiring, from the first device, … to the allocation recommendation", "transmitting, to a second device … to the first response", "acquiring, from the second device, … to the request; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "receiving, at a financial service … identifier, and location information", "transmitting, to a second device … to the first response", "executing the transaction based on … of the merchant system" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving, at a financial service … identifier, and location information", "retrieving, by the financial service … the allocation information comprising", "past allocation history comprising a … of the allocation parameters", "acquiring, from the first device, … to the allocation recommendation", "transmitting, to a second device … to the first response", "acquiring, from the second device, … to the request; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 21, electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 21, and storing and retrieving information in memory, Versata Dev. Group, Inc.; OIP Techs., Inc., see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc., see previous legal citation herein Re: Claim 21. Independent claim 28 further does not specify any particular machine element(s) for the "executing the transaction based on … of the merchant system" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. None of the additional elements taken 
Claim 36 (as amended): Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 36 (as amended) further to the abstract idea includes additional elements of "a computing device", "a [financial service provider] system", "at least one memory", "at least one processor", "a communication network", "an interface of the computing device", and "a device associated with the second financial account". However, independent claim 36 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device", "a [financial service provider] system", "at least one memory", "at least one processor", "a communication network", "an interface of the computing device", and "a device associated with the second financial account" of independent claim 36 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a computing device associated with … the computing device comprising", "at least one memory storing instructions; and", "at least one processor configured … to perform operations comprising", "acquiring, via a communication network, … associated with the transactions", "displaying, at an interface of … amounts and merchant names", "receiving, via the interface, a … one of the transactions", "retrieving, from the financial service … the allocation information comprising", "a plurality of allocation parameters … target allocation accounts, and", "past allocation history comprising a … of the allocation parameters", "comparing the at least one … to the selected transaction", "selecting one of the allocation … based on the comparison", "determining a second financial account … the selected allocation parameter", "displaying, at the interface, an … region of the interface", "receiving, via the interface, a … the allocation recommendation; and" and "transmitting, to a device associated … the second financial account") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a computing device associated with … the computing device comprising", "at least one memory storing instructions; and", "at least one processor configured … to perform operations comprising", "acquiring, via a communication network, … associated with the transactions", "displaying, at an interface of … amounts and merchant names", "receiving, via the interface, a … one of the transactions", "retrieving, from the financial service … the allocation information comprising", "a plurality of allocation parameters … target allocation accounts, and", "past allocation history comprising a … of the allocation parameters", "comparing the at least one … to the selected transaction", "selecting one of the allocation … based on the comparison", "determining a second financial account … the selected allocation parameter", "displaying, at the interface, an … region of the interface", "receiving, via the interface, a … the allocation recommendation; and", "transmitting, to a device associated … the second financial account" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "acquiring, via a communication network, … associated with the transactions", "displaying, at an interface of … amounts and merchant names", "receiving, via the interface, a … one of the transactions", "retrieving, from the financial service … the allocation information comprising", "past allocation history comprising a … of the allocation parameters", "displaying, at the interface, an … region of the interface", "receiving, via the interface, a … the allocation recommendation; and", "transmitting, to a device associated … the second financial account" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "acquiring, via a communication network, … associated with the transactions", "transmitting, to a device associated … the second financial account" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 21 also applies hereto. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "acquiring, via a communication network, … associated with the transactions", "displaying, at an interface of … amounts and merchant names", "receiving, via the interface, a … one of the transactions", "retrieving, from the financial service … the allocation information comprising", "past allocation history comprising a … of the allocation parameters", "displaying, at the interface, an … region of the interface", "receiving, via the interface, a … the allocation recommendation; and", "transmitting, (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 21 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 36 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 21, 28, and 36 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 22-27, 29-35, and 37-40 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 27: Dependent claim 27 does not include additional elements that are sufficient to integrate the exception into a practical application because, "at least one of an e-mail, a text message, an application alert, or an electronic link" of dependent claim 27 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("transmitting the allocation command comprises … or an electronic link") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Furthermore, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 21. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 27 is ineligible. 
Claim 29: Dependent claim 29 does not include additional elements that are sufficient to integrate the exception into a practical application because, "at least one of an e-mail, a text message, an alert, or an electronic link" of dependent claim 29 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein acquiring the first response … or an electronic link") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 27 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "wherein acquiring the first response … or an electronic link" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 27 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken 
Claim 31: Dependent claim 31 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a display of the second device" of dependent claim 31 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("displaying the request on a … of the second device") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "displaying the request on a … of the second device" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: a web browser's back and forward button functionality, Internet Patent Corp., see previous legal citation herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc., see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc., see previous legal citation herein Re: Claim 21. No additional element 
Claim 34: Dependent claim 34 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a communication network" of dependent claim 34 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("sending, to the first device … comprising second allocation information") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 27 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "sending, to the first device … comprising second allocation information" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 27 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 34 is ineligible. 
Claim 35: Dependent claim 35 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a communication network" of dependent claim 35 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("receiving, from the first device … to the modification request", "displaying, on the second device, … of the second response", "acquiring, via the second device, … the second response; and" and "transmitting, to a the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "receiving, from the first device … to the modification request", "displaying, on the second device, … of the second response", "acquiring, via the second device, … the second response; and" and "transmitting, to a financial service … regarding the second response" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 21, and a web browser's back and forward button functionality, Internet Patent Corp., see previous legal citation herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc., see previous legal citation herein Re: Claim 21, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc., see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc., see previous legal citation herein Re: Claim 21. Dependent claim 35 further does not specify any particular machine element(s) for the "transmitting, to a financial service … regarding the second 
Claim 22: Dependent claim 22 adds an additional method step of "wherein retrieving the allocation information … a present transaction rule". However, the additional method step of dependent claims 22 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) Dependent claim 22 further does not specify any particular machine element(s) for the "wherein retrieving the allocation information … a present transaction rule" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 22 is ineligible. 
Claim 23: Dependent claim 23 adds an additional method step of "transmitting, to the first device … comprising the transaction information". However, the additional method step of dependent claims 23 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc., see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 23 is ineligible. 
Claim 24: Dependent claim 24 adds additional method steps of "receiving a user request from … with the alert; and", "in response to receiving the user request" and "acquiring the transaction information via the communication network". However, the additional method steps of dependent claims 24 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 27 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 27 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 24 is ineligible. 
Claim 25: Dependent claim 25 adds additional method steps of "receiving, from the second device … second allocation information; and" and "displaying the modification request on the first device". However, the additional method steps of dependent claims 25 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 21, and a web browser's back and forward button functionality, Internet Patent Corp., see previous legal citation herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc., see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc., see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 25 is ineligible. 
Claim 26: Dependent claim 26 adds additional method steps of "acquiring, from the first device, … the modification request; and" and "transmitting, to the second device … to the modification request". However, the additional method steps of dependent claims 26 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I; TLI Communications LLC; OIP Techs., Inc.; buySAFE, Inc., see previous legal citations herein Re: Claim 21, and electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc., see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 26 is ineligible. 
Claim 30: Dependent claim 30 adds an additional method step of "wherein transmitting the request further … the first financial account". However, the additional method step of dependent claims 30 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 22 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 30 is ineligible. 
Claim 32: Dependent claim 32 adds an additional method step of "wherein acquiring a reply comprises … to allocate the transaction". However, the additional method step of dependent claims 32 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 22 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 32 is ineligible. 
Claim 33: Dependent claim 33 adds an additional method step of "wherein transmitting the reply comprises … the second financial account". However, the additional method step of dependent claims 33 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 22 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the 
Claim 37: Dependent claim 37 adds an additional method step of "wherein the allocation information further … or a transaction rule". However, the additional method step of dependent claims 37 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 22 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 22 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 37 is ineligible. 
Claim 38: Dependent claim 38 adds an additional method step of "wherein the operations further comprise … comprising the transaction information". However, the additional method step of dependent claims 38 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc., see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 38 is ineligible. 
Claim 39: Dependent claim 39 adds additional method steps of "receiving a modification request to … second allocation information; and" and "displaying modification request". However, the additional method steps of dependent claims 39 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 38 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: a web browser's back and forward button functionality, Internet Patent Corp., see previous legal citation herein Re: Claim 21; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc., see previous legal citation herein Re: Claim 21, restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc., see previous legal citation herein Re: Claim 21, and presenting offers and gathering statistics, OIP Techs., Inc., see previous legal citation herein Re: Claim 21, pertaining to all or portion(s) of the noted recited steps. No additional step 
Claim 40: Dependent claim 40 adds additional method steps of "acquiring a response to the modification request; and" and "transmitting, to the device associated … to the modification request". However, the additional method steps of dependent claims 40 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 21 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 23 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 23 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 40 is ineligible. 
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    
        
            
                                
            
        
    

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
    
        
            
                                
            
        
    

Prior Art: Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2014/0351130 A1 of Cheek; Paul Raynor et al., (hereinafter "CHEEK"). 
    
        
            
                                
            
        
    

Claim 21, EXAMINER's Analysis: Claim 21 is rejected as being anticipated by CHEEK. Claim 21 is an independent claim. CHEEK discloses the claimed subject matter of claim 21 as follows and as explained below.
Regarding and as per CLAIM 21, a method for allocating a transaction between multiple accounts, the method comprising: Reference (CHEEK: discloses e.g. "[a] computer-implemented method includes receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction; determining, based on the identifying information of the first user, that the amount of the transaction is to be allocated among at least a first user account of the first user and a second user account of a second user; determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account; causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount" Abstract) 
• 21 ¶ 2 • acquiring, at a first device associated with a first financial account of a financial service provider system, via a communication network, transaction information corresponding to a plurality of transactions executed using the first financial account, the transaction information comprising respective transaction amounts and merchant names associated with the transactions; Reference (CHEEK: discloses "receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0004]-[0005], Claims 5-6 and "a client device of user 102" par. [0021]; see also pars. [0028], [0045] and e.g. "client device of user 102" par. [0021] [where] "user 102 has a user account with system 120" par. [0017] or "user 102 has a payment card 112" par. [0017] [and] "account associated with payment card 112" par. [0017] and e.g. "a first user account of the first user" Abstract, pars. [0003], [0080], Claims 1, 16, 19 and e.g. "funding source application provides a financial dashboard highlighting the usage of the user's funding source payment card and enabling the user to review statements, see spending trends and generate custom alerts and notifications" par. [0073] and e.g. "system 120" pars. [0016]-[0021], [0029], [0031]-[0039], [0041]-[0046], [0048], [0050]-[0055], [0057]-[0058], [0060], [0063]-[0066], [0068], [0070]-[0072], [0074]-[0075], [0077], [0079]-[0080] and e.g. "[g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts of the other tabs" par. [0022] as shown in FIG. 1B) 
• 21 ¶ 3 • displaying, at an interface of the first device, the transaction amounts and merchant names; Line Comment: (CHEEK: discloses e.g. "[g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts of the other tabs" par. [0022] as shown in FIG. 1B) 
• 21 ¶ 4 • receiving, via the interface, a user input selecting one of the transactions; Line Comment: (CHEEK: discloses e.g. "[g]raphical user interface 150 includes control 152 for turning a tab on and off[; b]y turning a tab on, a user instructs the system to start a process of determining multi-user funding sources (e.g., credit cards of various users) to pay for a transaction[; b]y turning a tab off, a user instructs the system to cease the process of determining multi-user funding sources to pay for a transaction" par. [0021]) 
• 21 ¶ 5 • retrieving, by the first device and from the financial service provider system, allocation information comprising: Reference (CHEEK: discloses e.g. "determining a first geographic location of the first user" pars. [0004]-[0005], Claims 5-6; see also par. [0079] and e.g. "[g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts of the other tabs" par. [0022] as shown in FIG. 1B and e.g "to select one or more other users (e.g., users 104, 106 in FIG. 1A) to fund a transaction[; t]hrough funding user control 154, a user may select one or more pre-defined groups of other users (e.g., friends)[; g]enerally, friends refer to users with a social connection to another user in a social networking graphical of a social networking platform[; b]y enabling a user to select friends to join a tab, the system promotes security and prevents against fraud[; f]or example, if friends of a user are joining a tab, it is less likely that the user opening a tab is using an account fraudulently[; t]he user may specify these groups through the system, e.g., by generating different groups and by specifying which other users to include in which groups[; g]raphical user interface 150 also includes open tab control 156, selection of which enables a user to start a new tab[; g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts of the other tabs" par. [0022] and e.g. "allocation amount" Abstract, pars. [0003]-[0006], [0029], [0034]-[0037], [0054]-[0055], [0058], [0068], [0080], Claims 1, 5-6, 8, 10, 12-13, 15-16, 19 or "allocation amounts" pars. [0006], [0019]-[0020], [0034], [0039], [0041]-[0042], [0052]-[0053], [0055], Claim 15 or "allocation request" pars. [0051]-[0052] or "re-allocation" pars. [0006], [0039], [0044], [0053], [0081], Claim 15) 
• 21 ¶ 6 • a plurality of allocation parameters defining automatic allocations of transactions to target allocation accounts, and Reference (CHEEK: discloses e.g "to select one or more other users (e.g., users 104, 106 in FIG. 1A) to fund a transaction[; t]hrough funding user control 154, a user may select one or more pre-defined groups of other users (e.g., friends)[; g]enerally, friends refer to users with a social connection to another user in a social networking graphical of a social networking platform[; b]y enabling a user to select friends to join a tab, the system promotes security and prevents against fraud[; f]or example, if friends of a user are joining a tab, it is less likely that the user opening a tab is using an account fraudulently[; t]he user may specify these groups through the system, e.g., by generating different groups and by specifying which other users to include in which groups[; g]raphical user interface 150 also includes open tab control 156, selection of which enables a user to start a new tab[; g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts of the other tabs" par. [0022]) 
• 21 ¶ 7 • past allocation history stored in association with the first financial account, Reference (CHEEK: discloses e.g "to select one or more other users (e.g., users 104, 106 in FIG. 1A) to fund a transaction[; t]hrough funding user control 154, a user may select one or more pre-defined groups of other users (e.g., friends)[; g]enerally, friends refer to users with a social connection to another user in a social networking graphical of a social networking platform[; b]y enabling a user to select friends to join a tab, the system promotes security and prevents against fraud[; f]or example, if friends of a user are joining a tab, it is less likely that the user opening a tab is using an account fraudulently[; t]he user may specify these groups through the system, e.g., by generating different groups and by specifying which other users to include in which groups[; g]raphical user interface 150 also includes open tab control 156, selection of which enables a user to start a new tab[; g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts of the other tabs" par. [0022] and e.g. "determining a first geographic location of the first user" pars. [0004]-[0005], Claims 5-6; see also par. [0079]) 
• 21 ¶ 8 • the past allocation history comprising a plurality of past financial transactions having been allocated according to at least one of the allocation parameters; Reference (CHEEK: discloses e.g "to select one or more other users (e.g., users 104, 106 in FIG. 1A) to fund a transaction[; t]hrough funding user control 154, a user may select one or more pre-defined groups of other users (e.g., friends)[; g]enerally, friends refer to users with a social connection to another user in a social networking graphical of a social networking platform[; b]y enabling a user to select friends to join a tab, the system promotes security and prevents against fraud[; f]or example, if friends of a user are joining a tab, it is less likely that the user opening a tab is using an account fraudulently[; t]he user may specify these groups through the system, e.g., by generating different groups and by specifying which other users to include in which groups[; g]raphical user interface 150 also includes open tab control 156, selection of which enables a user to start a new tab[; g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts of the other tabs" par. [0022] and e.g. "allocation amount" Abstract, pars. [0003]-[0006], [0029], [0034]-[0037], [0054]-[0055], [0058], [0068], [0080], Claims 1, 5-6, 8, 10, 12-13, 15-16, 19 or "allocation amounts" pars. [0006], [0019]-[0020], [0034], [0039], [0041]-[0042], [0052]-[0053], [0055], Claim 15 or "allocation request" pars. [0051]-[0052] or "re-allocation" pars. [0006], [0039], [0044], [0053], [0081], Claim 15 and e.g. "[i]n a delayed allocation/re-allocation technique, system 120 responds to the cardholder's bank 710 with card numbers (e.g., for users 701, 733, 735) and respective allocation amounts[; t]he transaction initiated by payment card 702 is re-allocated as a split purchase among multiple payment cards, e.g., for users 701, 733, 735. [S]ystem 120 may initially allocate the total transaction amount evenly among users 701, 733, 735[; o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "a delayed allocation/re-allocation technique" pars. [0039], [0053], [0081] or "specifying a re-allocation of at least a portion of one or more of the first and second allocation amounts to one or more of the first user account and the second user account; determining, based on the received information specifying the re-allocation, a first re-allocation amount for the first user account and a second re-allocation amount for the second user account; and causing the first payment card to be charged the first re-allocation amount; and causing the second payment card to be charged the second re-allocation amount" par. [0006] and e.g. "determining a first geographic location of the first user" pars. [0004]-[0005], Claims 5-6; see also par. [0079]) 
• 21 ¶ 9 • comparing the past allocation history with the transaction information corresponding to the selected transaction; Reference (CHEEK: discloses e.g. "determining a match between the first geographic location and the second geographic location" par. [0004], Claim 5; see also par. [0005], Claim 6 and e.g. "[g]raphical user interface 150 includes control 152 for turning a tab on and off[; b]y turning a tab on, a user instructs the system to start a process of determining multi-user funding sources (e.g., credit cards of various users) to pay for a transaction[; b]y turning a tab off, a user instructs the system to cease the process of determining multi-user funding sources to pay for a transaction" par. [0021]) 
• 21 ¶ 10 • selecting one of the allocation parameters to recommend applying to the transaction based on the comparison; Reference (CHEEK: discloses e.g. "[i]f each of the users is located in proximate geographic locations to each other (and/or geographic locations within a specified distance to each other), system 120 allows the processing of payment(s) for the transaction to continue[; i]f one or more of the users is not located proximately to the group of users, system 120 disallows the transaction, e.g., by determining the possibility of fraud[; i]n another example, if system 120 determines a mismatch between a geographic location of a user and geographic location of another user or of the merchant, system 120 transmits to a client device associated with the user, a message requesting authorization to charge a specified allocation amount to the user account of the user[; u]pon receipt of the requested authorization, system 120 approves the transaction and processing is continued" par. [0068]; see also pars. [0072], [0074] and e.g. "causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount" Abstract, pars. [0003]-[0006], Claims 1, 5, 8, 10, 12-13, 15-16, 19) 
• 21 ¶ 11 • determining, by the first device; a second financial account based on the selected allocation parameter; Reference (CHEEK: discloses e.g. "determining[] that the amount of the transaction is to be allocated among at least a first user account of the first user and a second user account of a second user; determining[] a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account" Abstract, par. [0003], Claims 1, 16, 19 and e.g. "second user account to be charged the second allocation amount" Abstract, pars. [0003]-[0006], Claims 1, 5, 8, 10, 12-13, 15-16, 19 and e.g. "[s]ystem 120 also determines (1106) allocation amounts, e.g., by evenly allocating the total amount of the transaction among the users who have joined the tab[; i]n another example, system 120 disproportionately allocates the amount of the transaction among the users who have joined the tab, e.g., by allocating to each user a portion of the transaction that is attributable to the user[; i]n this example, each user sends to system 120 information specifying items included in the transaction that the user has ordered or otherwise caused to be included in the transaction[; i]n still another example, system 120 accesses, based on the identifying information of the user who initiates the transaction, (i) information specifying that the amount of the transaction is to be allocated among a first user account of the first user and one or more second user accounts of one or more second users (e.g., a tab), and (ii) information specifying an allocation amount for each of the user accounts associated with the tab" par. [0079]) 
• 21 ¶ 12 • displaying, at the interface, an allocation recommendation comprising the selected allocation parameter in a first region of the interface and an identifier of the second financial account in a second region of the interface; Reference (CHEEK: discloses e.g. "[c]onfirmation message 502 includes map 504 that provides a visual indication of a geographic location" par. [0028]; see also par. [0024] and e.g. "determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0019], [0020] and e.g. "graphical user interface 200 enables selection of one or more users (e.g., users 104, 106 in FIG. 1A) who are invited to fund a particular transaction and participate in a tab[; i]n this example, graphical user interface 200 is displayed following selection of funding user control 154 (FIG. 1B)[; g]raphical user interface 200 includes portion 202, e.g., for display of names of the users that are included in the group specified by funding user control 154[; i]n another example, graphical user interface 200 may include names of users, e.g., independent of the users being associated with a particular group" par. [0023]) 
• 21 ¶ 13 • receiving, via the interface, a user input authorizing the allocation recommendation; and Reference (CHEEK: discloses e.g. "[e]ach of the members of the group gets a push notification of the receipt on his/her mobile phone" par. [0057]; see also pars. [0063], [0073] and e.g. "[f]IGS. 1B, 2-6 and 9 are screen images of graphical user interfaces that are rendered with information generated by a system for determining multi-user funding sources" par. [0010] and "users 104, 106 accept the invitation and join tab 110" par. [0018] or "[g]raphical user interface 300 also include accept control 306, selection of which sends to the system information specifying that the user wants to participate in the tab" par. [0026] or "[t]hrough selection of accept control 306, the user is choosing to participate in the tab for the particular transaction (e.g., the baseball tickets) and is giving the system permission to charge (or otherwise debit an account of the user) for the user's portion of the transaction" par. [0026] or "[u]ser 804 accepts the invitation and system 120 adds user 804 to tab 814 by associating user account 818 to tab 814" par. [0050] or e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044]; see also par. [0026] and e.g. "system 120 transmits to a client device associated with the user, a message requesting authorization to charge a specified allocation amount to the user account of the user[; u]pon receipt of the requested authorization, system 120 approves the transaction and processing is continued" par. [0068] and e.g. "allocation amount" Abstract, pars. [0003]-[0006], [0029], [0034]-[0037], [0054]-[0055], [0058], [0068], [0080], Claims 1, 5-6, 8, 10, 12-13, 15-16, 19 or "allocation amounts" pars. [0006], [0019]-[0020], [0034], [0039], [0041]-[0042], [0052]-[0053], [0055], Claim 15 or "allocation request" pars. [0051]-[0052] or "re-allocation" pars. [0006], [0039], [0044], [0053], [0081], Claim 15 and e.g. "determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0019], [0020]) 
• 21 ¶ 14 • transmitting, to a second device associated with the second financial account via the communication network, a command to allocate a part of the transaction to the second financial account. Reference (CHEEK: discloses e.g. "transmitting, to a client device associated with the second user, a message requesting authorization to charge the second allocation amount to the second user account of the second user" par. [0005], Claim 6 and "a client device associated with the second user" par. [0005], Claim 6 or "client device 806 is associated with user 804" par. [0045] or "client device 806 [of] user 804" pars. [0048], [0064] or "client device 806" pars. [0050], [0063] and e.g. "causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount; and transmitting, to the processing network, information indicative of approval of the transaction" Abstract, par. [0003], Claims 1, 16, 19 and e.g. "the second allocation amount" Abstract, pars. [0003]-[0006], Claims 1, 5-6, 8, 10, 12-13, 15-16, 19) 
    
        
            
                                
            
        
    

Claim 22, EXAMINER's Analysis: Claim 22 is rejected as being anticipated by CHEEK. Claim 22 is a dependent claim that directly depends upon parent claim 21, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 21, CHEEK discloses the claimed subject matter of claim 22 as follows and as explained below.
Regarding and as per CLAIM 22, the method of claim 21, wherein retrieving the allocation information comprises retrieving a present transaction rule. Reference (CHEEK: discloses e.g. "[a] computer-implemented method includes receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction; determining, based on the identifying information of the first user, that the amount of the transaction is to be allocated among at least a first user account of the first user and a second user account of a second user; determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account; causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount" Abstract and e.g. "determining a first geographic location of the first user" pars. [0004]-[0005], Claims 5-6; see also par. [0079] and e.g. "allocation amount" Abstract, pars. [0003]-[0006], [0029], [0034]-[0037], [0054]-[0055], [0058], [0068], [0080], Claims 1, 5-6, 8, 10, 12-13, 15-16, 19 or "allocation amounts" pars. [0006], [0019]-[0020], [0034], [0039], [0041]-[0042], [0052]-[0053], [0055], Claim 15 or "allocation request" pars. [0051]-[0052] or "re-allocation" pars. [0006], [0039], [0044], [0053], [0081], Claim 15 and e.g. "determining a first geographic location of the first user" pars. [0004]-[0005], Claims 5-6; see also par. [0079] and "[a] system consistent with this disclosure allocates (e.g., automatically, evenly and/or based on pre-determined amounts) the cost of a transaction among a plurality of users of the system" par. [0015]; see also pars. [0020], [0052], [0080]) 
    
        
            
                                
            
        
    

Claim 23, EXAMINER's Analysis: Claim 23 is rejected as being anticipated by CHEEK. Claim 23 is a dependent claim that directly depends upon parent claim 21, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 21, CHEEK discloses the claimed subject matter of claim 23 as follows and as explained below.
Regarding and as per CLAIM 23, the method of claim 21, further comprising transmitting, to the first device via the communication network, an alert from a financial service provider, the alert comprising the transaction information. Reference (CHEEK: discloses e.g. "[e]ach of the members of the group gets a push notification of the receipt on his/her mobile phone" par. [0057]; see also pars. [0063], [0073] and e.g. "[g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts" par. [0022]; see also pars. [0023], [0045]) 
    
        
            
                                
            
        
    

Claim 24, EXAMINER's Analysis: Claim 24 is rejected as being anticipated by CHEEK. Claim 24 is a dependent claim that directly depends upon parent claim 23, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 21, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 23 and 21, CHEEK discloses the claimed subject matter of claim 24 as follows and as explained below.
Regarding and as per CLAIM 24, the method of claim 23, further comprising: (CHEEK discloses or teaches and/or suggests this limitation as noted in one or more of parent claims 23 and 21 and/or in a previous claim dependent thereon.) Reference (CHEEK: discloses e.g. "[a] computer-implemented method includes receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction; determining, based on the identifying information of the first user, that the amount of the transaction is to be allocated among at least a first user account of the first user and a second user account of a second user; determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account; causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount" Abstract) 
• 24 ¶ 2 • receiving a user request from the first device via the user interacting with the alert; and Reference (CHEEK: discloses "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]; see also pars. [0064], [0026] and "a client device of user 102" par. [0021]; see also pars. [0028], [0045]) 
• 24 ¶ 3 • in response to receiving the user request, Reference (CHEEK: discloses "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]; see also pars. [0064], [0026]) 
• 24 ¶ 4 • acquiring the transaction information via the communication network. Reference (CHEEK: discloses "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]; see also pars. [0064], [0026] and e.g. "[g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts" par. [0022]; see also pars. [0023], [0045] and "receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0004]-[0005], Claims 5-6) 
    
        
            
                                
            
        
    

Claim 25, EXAMINER's Analysis: Claim 25 is rejected as being anticipated by CHEEK. Claim 25 is a dependent claim that directly depends upon parent claim 21, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 21, CHEEK discloses the claimed subject matter of claim 25 as follows and as explained below.
Regarding and as per CLAIM 25, the method of claim 21, further comprising: See Prior Comment(s) at Claim 24 Par. 1; (CHEEK discloses or teaches and/or suggests this limitation as noted in parent claim 21 and/or in one or more previous claims dependent thereon.) 
• 25 ¶ 2 • receiving, from the second device via the communication network, a modification request to modify the allocation command, the modification request comprising second allocation information; and Reference (CHEEK: discloses e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "[g]raphical user interface 400 also includes decline control 410, selection of which specifies that the user in declining invitation 402 to participate in the tab" par. [0027] or "users may specify how much (and/or what percentage of the total charge) each user wants to be charged for his/her portion of the transaction" par. [0026] and e.g. "information specifying a re-allocation of at least a portion of one or more of the first and second allocation amounts to one or more of the first user account and the second user account" par. [0006], Claim 15 or "the received information specifying the re-allocation" par. [0006], Claim 15) 
• 25 ¶ 3 • displaying the modification request on the first device. Reference (CHEEK: discloses e.g. "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]; see also par. [0045] and e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "[g]raphical user interface 400 also includes decline control 410, selection of which specifies that the user in declining invitation 402 to participate in the tab" par. [0027] or "users may specify how much (and/or what percentage of the total charge) each user wants to be charged for his/her portion of the transaction" par. [0026] and "a client device of user 102" par. [0021]; see also pars. [0028], [0045]) 
    
        
            
                                
            
        
    

Claim 26, EXAMINER's Analysis: Claim 26 is rejected as being anticipated by CHEEK. Claim 26 is a dependent claim that directly depends upon parent claim 25, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 21, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 25 and 21, CHEEK discloses the claimed subject matter of claim 26 as follows and as explained below.
Regarding and as per CLAIM 26, the method of claim 25, further comprising: See Prior Comment(s) at Claim 24 Par. 1; (CHEEK discloses or teaches and/or suggests this limitation as noted in one or more of parent claims 25 and 21 and/or in one or more previous claims dependent thereon.) 
• 26 ¶ 2 • acquiring, from the first device; a response to the modification request; and Reference (CHEEK: discloses e.g. "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]; see also par. [0045] and "a client device of user 102" par. [0021]; see also pars. [0028], [0045] and e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "[g]raphical user interface 400 also includes decline control 410, selection of which specifies that the user in declining invitation 402 to participate in the tab" par. [0027] or "users may specify how much (and/or what percentage of the total charge) each user wants to be charged for his/her portion of the transaction" par. [0026]) 
• 26 ¶ 3 • transmitting, to the second device via the communication network, the response to the modification request. Reference (CHEEK: discloses e.g. "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]; see also par. [0045] and "a client device associated with the second user" par. [0005], Claim 6 or "client device 806 is associated with user 804" par. [0045] or "client device 806 [of] user 804" pars. [0048], [0064] or "client device 806" pars. [0050], [0063] and "receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0004]-[0005], Claims 5-6 and e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "[g]raphical user interface 400 also includes decline control 410, selection of which specifies that the user in declining invitation 402 to participate in the tab" par. [0027] or "users may specify how much (and/or what percentage of the total charge) each user wants to be charged for his/her portion of the transaction" par. [0026]) 
    
        
            
                                
            
        
    

Claim 27, EXAMINER's Analysis: Claim 27 is rejected as being anticipated by CHEEK. Claim 27 is a dependent claim that directly depends upon parent claim 21, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 21, CHEEK discloses the claimed subject matter of claim 27 as follows and as explained below.
Regarding and as per CLAIM 27, the method of claim 21, wherein transmitting the allocation command comprises transmitting the allocation command via at least one of an e-mail, a text message, an application alert, or an electronic link. Reference (CHEEK: discloses e.g. "the invitation is sent from client device 802 to system 120 via email or simple messaging service (SMS)" par. [0063] or "a message requesting authorization" pars. [0005], [0068], Claim 6 and e.g. "[e]ach of the members of the group gets a push notification of the receipt on his/her mobile phone" par. [0057]; see also pars. [0063], [0073]) 
    
        
            
                                
            
        
    

Claim 28, EXAMINER's Analysis: Claim 28 is rejected as being anticipated by CHEEK. Claim 28 is an independent claim. CHEEK discloses the claimed subject matter of claim 28 as follows and as explained below.
Regarding and as per CLAIM 28, a method for confirming a transaction with multiple accounts, the method comprising: Reference (CHEEK: discloses e.g. "[a] computer-implemented method includes receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction; determining, based on the identifying information of the first user, that the amount of the transaction is to be allocated among at least a first user account of the first user and a second user account of a second user; determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account; causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount" Abstract and e.g. "graphical user interface 500 includes confirmation message 502 that notifies a user 102 that the tab is opened and will be closed after a total transaction amount is charged to a payment card" par. [0028]) 
• 28 ¶ 2 • receiving, at a financial service provider system, from a merchant system, transaction information comprising a transaction amount, a user identifier, and location information; Reference (CHEEK: discloses e.g. "[e]ach of the members of the group gets a push notification of the receipt on his/her mobile phone" par. [0057]; see also pars. [0063], [0073] and e.g. "funding source application provides a financial dashboard highlighting the usage of the user's funding source payment card and enabling the user to review statements, see spending trends and generate custom alerts and notifications" par. [0073] and e.g. "system 120" pars. [0016]-[0021], [0029], [0031]-[0039], [0041]-[0046], [0048], [0050]-[0055], [0057]-[0058], [0060], [0063]-[0066], [0068], [0070]-[0072], [0074]-[0075], [0077], [0079]-[0080] and e.g. "point of sale device" pars. [0045], [0049]-[0050], [0056]-[0057], [0061], [0070]-[0072], [0074], [0082]" and "receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0004]-[0005], Claims 5-6 and e.g. "transaction amount" pars. [0017]-[0020], [0022], [0028]-[0029], [0034], [0038], [0041], [0044] and e.g. "a user name of user 808 that is associated with user account 816" par. [0050] and e.g. "reverse geocode authentication process" par. [0068] or "coding of a point location (latitude, longitude) to a readable address or place name" par. [0068] or "geographic location" pars. [0004]-[0005], [0028], [0050], [0068], [0070]-[0071], [0074], Claims 5-6) 
• 28 ¶ 3 • retrieving, by the financial service provider system and based on the user identifier and the location information, allocation information associated with a first financial account of the financial service provider system, the allocation information comprising: Reference (CHEEK: discloses e.g. "determining a first geographic location of the first user" pars. [0004]-[0005], Claims 5-6; see also par. [0079] and e.g. "the geographic locations of each of the users in an open tab, e.g., each user's geographic position as specified by longitude and latitude coordinates, are analyzed (by system 120) when a transaction is initiated[; i]f each of the users is located in proximate geographic locations to each other (and/or geographic locations within a specified distance to each other), system 120 allows the processing of payment(s) for the transaction to continue[; i]f one or more of the users is not located proximately to the group of users, system 120 disallows the transaction, e.g., by determining the possibility of fraud[; i]n another example, if system 120 determines a mismatch between a geographic location of a user and geographic location of another user or of the merchant, system 120 transmits to a client device associated with the user, a message requesting authorization to charge a specified allocation amount to the user account of the user[; u]pon receipt of the requested authorization, system 120 approves the transaction and processing is continued" par. [0068] and e.g. "allocation amount" Abstract, pars. [0003]-[0006], [0029], [0034]-[0037], [0054]-[0055], [0058], [0068], [0080], Claims 1, 5-6, 8, 10, 12-13, 15-16, 19 or "allocation amounts" pars. [0006], [0019]-[0020], [0034], [0039], [0041]-[0042], [0052]-[0053], [0055], Claim 15 or "allocation request" pars. [0051]-[0052] or "re-allocation" pars. [0006], [0039], [0044], [0053], [0081], Claim 15 and e.g. "a first user account of the first user" Abstract, pars. [0003], [0080], Claims 1, 16, 19) 
• 28 ¶ 4 • a plurality of allocation parameters defining automatic allocations of transactions to target allocation accounts, and See Prior Comment(s) at Claim 21 Par. 6; 
• 28 ¶ 5 • past allocation history comprising a plurality of past financial transactions having been allocated according to at least one of the allocation parameters; See Prior Comment(s) at Claim 21 Par. 8; 
• 28 ¶ 6 • comparing, by the financial service provider system, the past allocation history with transaction information relating to the transaction; Reference (CHEEK: discloses e.g. "determining a match between the first geographic location and the second geographic location" par. [0004], Claim 5; see also par. [0005], Claim 6 and "receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0004]-[0005], Claims 5-6) 
• 28 ¶ 7 • selecting, by the financial service provider system, one of the allocation parameters to recommend applying to the transaction based on the comparison; See Prior Comment(s) at Claim 21 Par. 10; 
• 28 ¶ 8 • determining, by the financial service provider system, a second financial account based on the selected allocation parameter; See Prior Comment(s) at Claim 21 Par. 11; 
• 28 ¶ 9 • transmitting, by the financial service provider system, an allocation recommendation to a first device associated with the first financial account via a communication network, the allocation recommendation comprising the selected allocation parameter and an identifier of the second financial account; Reference (CHEEK: discloses e.g. "graphical user interface 200 enables selection of one or more users (e.g., users 104, 106 in FIG. 1A) who are invited to fund a particular transaction and participate in a tab[; i]n this example, graphical user interface 200 is displayed following selection of funding user control 154 (FIG. 1B)[; g]raphical user interface 200 includes portion 202, e.g., for display of names of the users that are included in the group specified by funding user control 154[; i]n another example, graphical user interface 200 may include names of users, e.g., independent of the users being associated with a particular group" par. [0023]; see also pars. [0087], [0088] and e.g. "determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0019], [0020] and "a client device of user 102" par. [0021]; see also pars. [0028], [0045] and "receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0004]-[0005], Claims 5-6 and e.g. "graphical user interface 200 enables selection of one or more users (e.g., users 104, 106 in FIG. 1A) who are invited to fund a particular transaction and participate in a tab[; i]n this example, graphical user interface 200 is displayed following selection of funding user control 154 (FIG. 1B)[; g]raphical user interface 200 includes portion 202, e.g., for display of names of the users that are included in the group specified by funding user control 154[; i]n another example, graphical user interface 200 may include names of users, e.g., independent of the users being associated with a particular group" par. [0023]) 
• 28 ¶ 10 • acquiring, from the first device, a first response to the allocation recommendation; Reference (CHEEK: discloses "system 120 sends to client device 806 an invitation to join tab 814" par. [0050] or "third-party application sends information indicative of the selection to the system, which in turn, sends to the selected users an invitation to accept or deny the invitation[; i]f an invited user has the Tab application and accepts the invitation, the system automatically charges the invited user for his/her portion of the tab" par. [0083]; see also pars. [0058], [0045] and "a client device of user 102" par. [0021]; see also pars. [0028], [0045] and e.g. "transmitting, to a client device associated with the second user, a message requesting authorization to charge the second allocation amount to the second user account of the second user" par. [0005], Claim 6) 
• 28 ¶ 11 • transmitting, to a second device associated with the second financial account, a request to allocate a part of the transaction to the second financial account according to the first response; Reference (CHEEK: discloses e.g. "transmitting, to a client device associated with the second user, a message requesting authorization to charge the second allocation amount to the second user account of the second user" par. [0005], Claim 6 and "a client device associated with the second user" par. [0005], Claim 6 or "client device 806 is associated with user 804" par. [0045] or "client device 806 [of] user 804" pars. [0048], [0064] or "client device 806" pars. [0050], [0063] and "system 120 sends to client device 806 an invitation to join tab 814" par. [0050] or "third-party application sends information indicative of the selection to the system, which in turn, sends to the selected users an invitation to accept or deny the invitation[; i]f an invited user has the Tab application and accepts the invitation, the system automatically charges the invited user for his/her portion of the tab" par. [0083]; see also pars. [0058], [0045] and e.g. "[a] computer-implemented method includes receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction; determining, based on the identifying information of the first user, that the amount of the transaction is to be allocated among at least a first user account of the first user and a second user account of a second user; determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account; causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount" Abstract and e.g. "the second allocation amount" Abstract, pars. [0003]-[0006], Claims 1, 5-6, 8, 10, 12-13, 15-16, 19) 
• 28 ¶ 12 • acquiring, from the second device, a reply to the request; and Reference (CHEEK: discloses "users 104, 106 accept the invitation and join tab 110" par. [0018] or "[g]raphical user interface 300 also include accept control 306, selection of which sends to the system information specifying that the user wants to participate in the tab" par. [0026] or "[t]hrough selection of accept control 306, the user is choosing to participate in the tab for the particular transaction (e.g., the baseball tickets) and is giving the system permission to charge (or otherwise debit an account of the user) for the user's portion of the transaction" par. [0026] or "[u]ser 804 accepts the invitation and system 120 adds user 804 to tab 814 by associating user account 818 to tab 814" par. [0050] or e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044]; see also par. [0026] and e.g. "transmitting, to a client device associated with the second user, a message requesting authorization to charge the second allocation amount to the second user account of the second user" par. [0005], Claim 6) 
• 28 ¶ 13 • executing the transaction based on the reply, the executing comprising allocating the transaction amount from the first account to an account of the merchant system. Reference (CHEEK: discloses e.g. "causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount; and transmitting, to the processing network, information indicative of approval of the transaction" Abstract, par. [0003], Claims 1, 16, 19) 
    
        
            
                                
            
        
    

Claim 29, EXAMINER's Analysis: Claim 29 is rejected as being anticipated by CHEEK. Claim 29 is a dependent claim that directly depends upon parent claim 28, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 28, CHEEK discloses the claimed subject matter of claim 29 as follows and as explained below.
Regarding and as per CLAIM 29, the method of claim 28, wherein acquiring the first response comprises acquiring a response via at least one of an e-mail, a text message, an alert, or an electronic link. Reference (CHEEK: discloses "system 120 sends to client device 806 an invitation to join tab 814" par. [0050] or "third-party application sends information indicative of the selection to the system, which in turn, sends to the selected users an invitation to accept or deny the invitation[; i]f an invited user has the Tab application and accepts the invitation, the system automatically charges the invited user for his/her portion of the tab" par. [0083]; see also pars. [0058], [0045] and e.g. "the invitation is sent from client device 802 to system 120 via email or simple messaging service (SMS)" par. [0063] or "a message requesting authorization" pars. [0005], [0068], Claim 6 and See Prior Comment at Claim 26 Par. 2 and See Prior Comment at Claim 27 Par. 1 and See Prior Comment at Claim 23 Par. 1) 
    
        
            
                                
            
        
    

Claim 30, EXAMINER's Analysis: Claim 30 is rejected as being anticipated by CHEEK. Claim 30 is a dependent claim that directly depends upon parent claim 28, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 28, CHEEK discloses the claimed subject matter of claim 30 as follows and as explained below.
Regarding and as per CLAIM 30, the method of claim 28, wherein transmitting the request further comprises transmitting information identifying the first financial account. Reference (CHEEK: discloses "[f]or example, system 120 may initially allocate the total transaction amount evenly among users 701, 733, 735[; o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount)" par. [0044]; see also par. [0058] and e.g. "transmitting, to a client device associated with the second user, a message requesting authorization to charge the second allocation amount to the second user account of the second user" par. [0005], Claim 6 and e.g. "identifying information of a first user who initiated the transaction" Abstract, par. [0003], Claims 1, 16, 19 as illustrated "[p]aul invited you to pay" element 402, Fig. 4 or "graphical user interface 200 may include names of users" par. [0023]) 
    
        
            
                                
            
        
    

Claim 31, EXAMINER's Analysis: Claim 31 is rejected as being anticipated by CHEEK. Claim 31 is a dependent claim that directly depends upon parent claim 28, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 28, CHEEK discloses the claimed subject matter of claim 31 as follows and as explained below.
Regarding and as per CLAIM 31, the method of claim 28, further comprising displaying the request on a display of the second device. Reference (CHEEK: See Prior Comment at Claim 21 Par. 3 and See Prior Comment at Claim 30 Par. 1 and e.g. "system 120 generates data for graphical user interfaces, including, e.g., one or more of graphical user interfaces 150, 200, 300, 400, 500, 600 (FIGS. 1B-6, respectively)[; u]sing network 810, system 120 transmits the data for the graphical user interfaces to one or more of client devices 802, 806[; u]sing the transmitted data, a client device renders a graphical user interface, including, e.g., one or more of graphical user interfaces 150, 200, 300, 400, 500, 600 (FIGS. 1B-6, respectively)[; t]hrough network 810, system 120 receives data from one or more of client devices 802, 806, including, e.g., instructions to open a tab, instruction to invite users to join a tab, instructions to accept a tab invitation, and so forth" par. [0045]) 
    
        
            
                                
            
        
    

Claim 32, EXAMINER's Analysis: Claim 32 is rejected as being anticipated by CHEEK. Claim 32 is a dependent claim that directly depends upon parent claim 28, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 28, CHEEK discloses the claimed subject matter of claim 32 as follows and as explained below.
Regarding and as per CLAIM 32, the method of claim 28, wherein acquiring a reply comprises acquiring third financial account information, the third financial account information comprising an indication of where to allocate the transaction. Reference (CHEEK: discloses e.g. "a request to allocate (e.g., evenly) total transaction amount 108 among users [] (e.g., users 102, 104, 106)[; i]n this example, system 120 allocates the total transaction amount 108 among users 102, 104, 106, e.g., by charging allocation amounts 114, 116, 118 to accounts associated with users 102, 104, 106, respectively[; t]he associated accounts (that are charged for the allocation amounts) include payment cards that system 120 has on file, PayPal accounts, stored value accounts, bank accounts and so forth" par. [0019] and e.g. "[g]raphical user interface 200 includes card selection control 208, e.g., to enable the viewer of graphical user interface 200 to select a particular payment card to use to pay for the viewer's portion of the tab" par. [0024] or "[t]he user can input, into the system, information indicative of one or more payment cards and/or bank accounts[; t]he system associates the input information with the user's account, e.g., to enable the user to use one of the payment cards as a funding source for the user's portion of the transaction" par. [0024]; see also pars. [0025], [0029], [0066] and "receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0004]-[0005], Claims 5-6) 
    
        
            
                                
            
        
    

Claim 33, EXAMINER's Analysis: Claim 33 is rejected as being anticipated by CHEEK. Claim 33 is a dependent claim that directly depends upon parent claim 28, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 28, CHEEK discloses the claimed subject matter of claim 33 as follows and as explained below.
Regarding and as per CLAIM 33, the method of claim 28, wherein transmitting the reply comprises transmitting an authorization to allocate the transaction to the second financial account. Reference (CHEEK: discloses e.g. "receipt of the requested authorization" par. [0068] and See Prior Comment at Claim 23 Par. 1) 
    
        
            
                                
            
        
    

Claim 34, EXAMINER's Analysis: Claim 34 is rejected as being anticipated by CHEEK. Claim 34 is a dependent claim that directly depends upon parent claim 28, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 28, CHEEK discloses the claimed subject matter of claim 34 as follows and as explained below.
Regarding and as per CLAIM 34, the method of claim 28, further comprising sending, to the first device via a communication network, a modification request to modify the allocation request, the modification request comprising second allocation information. Reference (CHEEK: discloses e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "[g]raphical user interface 400 also includes decline control 410, selection of which specifies that the user in declining invitation 402 to participate in the tab" par. [0027] or "users may specify how much (and/or what percentage of the total charge) each user wants to be charged for his/her portion of the transaction" par. [0026] and See Prior Comment at Claim 25 Par. 2 and See Prior Comment at Claim 30 Par. 1) 
    
        
            
                                
            
        
    

Claim 35, EXAMINER's Analysis: Claim 35 is rejected as being anticipated by CHEEK. Claim 35 is a dependent claim that directly depends upon parent claim 34, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 28, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 34 and 28, CHEEK discloses the claimed subject matter of claim 35 as follows and as explained below.
Regarding and as per CLAIM 35, the method of claim 34, further comprising: See Prior Comment(s) at Claim 24 Par. 1; (CHEEK discloses or teaches and/or suggests this limitation as noted in one or more of parent claims 34 and 28 and/or in one or more previous claims dependent thereon.) 
• 35 ¶ 2 • receiving, from the first device via a communication network, a second response to the modification request; Reference (CHEEK: discloses e.g. "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057] and See Prior Comment at Claim 21 Par. 2 and See Prior Comment at Claim 26 Par. 2 and See Prior Comment at Claim 25 Par. 2) 
• 35 ¶ 3 • displaying, on the second device, information representative of the second response; Reference (CHEEK: discloses e.g. "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057] and See Prior Comment at Claim 21 Par. 14 and See Prior Comment at Claim 28 Par. 2 and e.g. "information specifying a re-allocation of at least a portion of one or more of the first and second allocation amounts to one or more of the first user account and the second user account" par. [0006], Claim 15 or "the received information specifying the re-allocation" par. [0006], Claim 15 and See Prior Comment at Claim 35 Par. 2 and See Prior Comment at Claim 26 Par. 2) 
• 35 ¶ 4 • acquiring, via the second device, user input regarding the second response; and Reference (CHEEK: discloses e.g. "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]; see also par. [0045] and "a client device associated with the second user" par. [0005], Claim 6 or "client device 806 is associated with user 804" par. [0045] or "client device 806 [of] user 804" pars. [0048], [0064] or "client device 806" pars. [0050], [0063] and "users 104, 106 accept the invitation and join tab 110" par. [0018] or "[g]raphical user interface 300 also include accept control 306, selection of which sends to the system information specifying that the user wants to participate in the tab" par. [0026] or "[t]hrough selection of accept control 306, the user is choosing to participate in the tab for the particular transaction (e.g., the baseball tickets) and is giving the system permission to charge (or otherwise debit an account of the user) for the user's portion of the transaction" par. [0026] or "[u]ser 804 accepts the invitation and system 120 adds user 804 to tab 814 by associating user account 818 to tab 814" par. [0050] or e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044]; see also par. [0026] and e.g. "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]) 
• 35 ¶ 5 • transmitting, to a financial service provider, the user input regarding the second response. Reference (CHEEK: discloses "users 104, 106 accept the invitation and join tab 110" par. [0018] or "[g]raphical user interface 300 also include accept control 306, selection of which sends to the system information specifying that the user wants to participate in the tab" par. [0026] or "[t]hrough selection of accept control 306, the user is choosing to participate in the tab for the particular transaction (e.g., the baseball tickets) and is giving the system permission to charge (or otherwise debit an account of the user) for the user's portion of the transaction" par. [0026] or "[u]ser 804 accepts the invitation and system 120 adds user 804 to tab 814 by associating user account 818 to tab 814" par. [0050] or e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044]; see also par. [0026] and See Prior Comment at Claim 23 Par. 1 and See Prior Comment at Claim 21 Par. 4 and See Prior Comment at Claim 35 Par. 2 and See Prior Comment at Claim 26 Par. 2) 
    
        
            
                                
            
        
    

Claim 36, EXAMINER's Analysis: Claim 36 is rejected as being anticipated by CHEEK. Claim 36 is an independent claim. CHEEK discloses the claimed subject matter of claim 36 as follows and as explained below.
Regarding and as per CLAIM 36, a computing device associated with a first financial account of a financial service provider system for requesting a transaction with multiple accounts, the computing device comprising: Reference (CHEEK: discloses "[s]ystem 120 can be any of a variety of computing devices capable of receiving data, such as a server, a distributed computing system, a desktop computer, a laptop, a cell phone, a rack-mounted server, and so forth[; s]ystem 120 may be a single server or a group of servers that are at a same location or at different locations" par. [0076]; see also par. [0075] and e.g. "client device of user 102" par. [0021] [where] "user 102 has a user account with system 120" par. [0017] or "user 102 has a payment card 112" par. [0017] [and] "account associated with payment card 112" par. [0017] and e.g. "a first user account of the first user" Abstract, pars. [0003], [0080], Claims 1, 16, 19 and e.g. "funding source application provides a financial dashboard highlighting the usage of the user's funding source payment card and enabling the user to review statements, see spending trends and generate custom alerts and notifications" par. [0073] and e.g. "system 120" pars. [0016]-[0021], [0029], [0031]-[0039], [0041]-[0046], [0048], [0050]-[0055], [0057]-[0058], [0060], [0063]-[0066], [0068], [0070]-[0072], [0074]-[0075], [0077], [0079]-[0080] and e.g. "a request to approve a transaction" Abstract, pars. [0003], [0079], Claims 1, 16, 19 and e.g. "[a] computer-implemented method includes receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction; determining, based on the identifying information of the first user, that the amount of the transaction is to be allocated among at least a first user account of the first user and a second user account of a second user; determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account; causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount" Abstract) 
• 36 ¶ 2 • at least one memory storing instructions; and Reference (CHEEK: discloses "an apparatus, method, or electronic system that may include one or more processing devices and memory to store executable instructions to implement the stated functions" par. [0007] or "[m]emory 1004 stores computer programs (not shown) that are executable by processing device 1008 to perform the techniques described herein" par. [0078] or "one or more memory devices for storing instructions" par. [0085]) 
• 36 ¶ 3 • at least one processor configured to execute instructions to perform operations comprising: Reference (CHEEK: discloses e.g. "[a]n apparatus can be implemented in a computer program product tangibly embodied or stored in a machine-readable hardware storage device for execution by a programmable processor; and method actions can be performed by a programmable processor executing a program of instructions to perform functions by operating on input data and generating output[; t]he embodiments described herein, and other embodiments of the invention, can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device" par. [0084] and "receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction" Abstract, par. [0003], Claims 1, 16, 19; see also pars. [0004]-[0005], Claims 5-6 and "an apparatus, method, or electronic system that may include one or more processing devices and memory to store executable instructions to implement the stated functions" par. [0007] or "[m]emory 1004 stores computer programs (not shown) that are executable by processing device 1008 to perform the techniques described herein" par. [0078] or "one or more memory devices for storing instructions" par. [0085] and e.g. "one or more processing devices to perform operations" Claims 16, 19) 
• 36 ¶ 4 • acquiring, via a communication network, transaction information corresponding to a plurality of transactions executed using the first financial account, the transaction information comprising respective transaction amounts and merchant names associated with the transactions; See Prior Comment(s) at Claim 21 Par. 2; 
• 36 ¶ 5 • displaying, at an interface of the computing device, the transaction amounts and merchant names; Line Comment: (CHEEK: discloses e.g. "[g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts of the other tabs" par. [0022] as shown in FIG. 1B) 
• 36 ¶ 6 • receiving, via the interface, a user input selecting one of the transactions; Line Comment: (CHEEK: discloses e.g. "[g]raphical user interface 150 includes control 152 for turning a tab on and off[; b]y turning a tab on, a user instructs the system to start a process of determining multi-user funding sources (e.g., credit cards of various users) to pay for a transaction[; b]y turning a tab off, a user instructs the system to cease the process of determining multi-user funding sources to pay for a transaction" par. [0021]) 
• 36 ¶ 7 • retrieving, from the financial service provider system, allocation information stored in association with the first financial account, the allocation information comprising: See Prior Comment(s) at Claim 21 Par. 5; 
• 36 ¶ 8 • a plurality of allocation parameters defining automatic allocations of transactions to target allocation accounts, and See Prior Comment(s) at Claim 21 Par. 6; 
• 36 ¶ 9 • past allocation history comprising a plurality of past financial transactions having been allocated according to at least one of the allocation parameters; Reference (CHEEK: discloses e.g "to select one or more other users (e.g., users 104, 106 in FIG. 1A) to fund a transaction[; t]hrough funding user control 154, a user may select one or more pre-defined groups of other users (e.g., friends)[; g]enerally, friends refer to users with a social connection to another user in a social networking graphical of a social networking platform[; b]y enabling a user to select friends to join a tab, the system promotes security and prevents against fraud[; f]or example, if friends of a user are joining a tab, it is less likely that the user opening a tab is using an account fraudulently[; t]he user may specify these groups through the system, e.g., by generating different groups and by specifying which other users to include in which groups[; g]raphical user interface 150 also includes open tab control 156, selection of which enables a user to start a new tab[; g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts of the other tabs" par. [0022] and e.g. "allocation amount" Abstract, pars. [0003]-[0006], [0029], [0034]-[0037], [0054]-[0055], [0058], [0068], [0080], Claims 1, 5-6, 8, 10, 12-13, 15-16, 19 or "allocation amounts" pars. [0006], [0019]-[0020], [0034], [0039], [0041]-[0042], [0052]-[0053], [0055], Claim 15 or "allocation request" pars. [0051]-[0052] or "re-allocation" pars. [0006], [0039], [0044], [0053], [0081], Claim 15 and e.g. "[i]n a delayed allocation/re-allocation technique, system 120 responds to the cardholder's bank 710 with card numbers (e.g., for users 701, 733, 735) and respective allocation amounts[; t]he transaction initiated by payment card 702 is re-allocated as a split purchase among multiple payment cards, e.g., for users 701, 733, 735. [S]ystem 120 may initially allocate the total transaction amount evenly among users 701, 733, 735[; o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "a delayed allocation/re-allocation technique" pars. [0039], [0053], [0081] or "specifying a re-allocation of at least a portion of one or more of the first and second allocation amounts to one or more of the first user account and the second user account; determining, based on the received information specifying the re-allocation, a first re-allocation amount for the first user account and a second re-allocation amount for the second user account; and causing the first payment card to be charged the first re-allocation amount; and causing the second payment card to be charged the second re-allocation amount" par. [0006] and e.g. "determining a first geographic location of the first user" pars. [0004]-[0005], Claims 5-6; see also par. [0079]) 
• 36 ¶ 10 • comparing the at least one past allocation with the transaction information corresponding to the selected transaction; See Prior Comment(s) at Claim 21 Par. 9; 
• 36 ¶ 11 • selecting one of the allocation parameters to recommend applying to the transaction based on the comparison; See Prior Comment(s) at Claim 21 Par. 10; 
• 36 ¶ 12 • determining a second financial account based on the selected allocation parameter; See Prior Comment(s) at Claim 21 Par. 11; 
• 36 ¶ 13 • displaying, at the interface, an allocation recommendation comprising the selected allocation parameter in a first region of the interface and an identifier of the second financial account in a second region of the interface; See Prior Comment(s) at Claim 21 Par. 12; 
• 36 ¶ 14 • receiving, via the interface, a user input authorizing the allocation recommendation; and See Prior Comment(s) at Claim 21 Par. 13; 
• 36 ¶ 15 • transmitting, to a device associated with the second financial account via the communication network, a request to allocate a part of the transaction to the second financial account. Reference (CHEEK: discloses e.g. "transmitting, to a client device associated with the second user, a message requesting authorization to charge the second allocation amount to the second user account of the second user" par. [0005], Claim 6 and "a client device associated with the second user" par. [0005], Claim 6 or "client device 806 is associated with user 804" par. [0045] or "client device 806 [of] user 804" pars. [0048], [0064] or "client device 806" pars. [0050], [0063] and e.g. "[a] computer-implemented method includes receiving, from a processing network, a request to approve a transaction, with the request comprising identifying information of a first user who initiated the transaction and an amount of the transaction; determining, based on the identifying information of the first user, that the amount of the transaction is to be allocated among at least a first user account of the first user and a second user account of a second user; determining, based on the amount of the transaction, a first allocation amount that is allocated to the first user account and a second allocation amount that is allocated to the second user account; causing the first user account to be charged the first allocation amount and the second user account to be charged the second allocation amount" Abstract and e.g. "the second allocation amount" Abstract, pars. [0003]-[0006], Claims 1, 5-6, 8, 10, 12-13, 15-16, 19) 
    
        
            
                                
            
        
    

Claim 37, EXAMINER's Analysis: Claim 37 is rejected as being anticipated by CHEEK. Claim 37 is a dependent claim that directly depends upon parent claim 36, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 36, CHEEK discloses the claimed subject matter of claim 37 as follows and as explained below.
Regarding and as per CLAIM 37, the computing device of claim 36, wherein the allocation information further comprises at least one of a past transaction, or a transaction rule. Reference (CHEEK: See Prior Comment at Claim 36 Par. 1 and See Prior Comment at Claim 21 Par. 5 and "[a] system consistent with this disclosure allocates (e.g., automatically, evenly and/or based on pre-determined amounts) the cost of a transaction among a plurality of users of the system" par. [0015]; see also pars. [0020], [0052], [0080]) 
    
        
            
                                
            
        
    

Claim 38, EXAMINER's Analysis: Claim 38 is rejected as being anticipated by CHEEK. Claim 38 is a dependent claim that directly depends upon parent claim 36, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 36, CHEEK discloses the claimed subject matter of claim 38 as follows and as explained below.
Regarding and as per CLAIM 38, the computing device of claim 36, wherein the operations further comprise receiving an alert from a financial service provider, the alert comprising the transaction information. Reference (CHEEK: discloses "[s]ystem 120 can be any of a variety of computing devices capable of receiving data, such as a server, a distributed computing system, a desktop computer, a laptop, a cell phone, a rack-mounted server, and so forth[; s]ystem 120 may be a single server or a group of servers that are at a same location or at different locations" par. [0076]; see also par. [0075] and e.g. "one or more processing devices to perform operations" Claims 16, 19 and e.g. "[e]ach of the members of the group gets a push notification of the receipt on his/her mobile phone" par. [0057]; see also pars. [0063], [0073] and e.g. "[g]raphical user interface 150 also includes portion 160 for displaying other tabs that are associated with the user and associated transaction amounts" par. [0022]; see also pars. [0023], [0045]) 
    
        
            
                                
            
        
    

Claim 39, EXAMINER's Analysis: Claim 39 is rejected as being anticipated by CHEEK. Claim 39 is a dependent claim that directly depends upon parent claim 36, which is an independent claim. Further to CHEEK discloses the claimed subject matter of claim 39 as follows and as explained below.
Regarding and as per CLAIM 39, the computing device of claim 36, wherein the operations further comprise: (CHEEK discloses or teaches and/or suggests this limitation as noted in parent claim 36 and/or in one or more previous claims dependent thereon.) Reference (CHEEK: discloses "[s]ystem 120 can be any of a variety of computing devices capable of receiving data, such as a server, a distributed computing system, a desktop computer, a laptop, a cell phone, a rack-mounted server, and so forth[; s]ystem 120 may be a single server or a group of servers that are at a same location or at different locations" par. [0076]; see also par. [0075] and e.g. "one or more processing devices to perform operations" Claims 16, 19) 
• 39 ¶ 2 • receiving a modification request to modify the allocation request, the modification request comprising second allocation information; and Reference (CHEEK: discloses e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "[g]raphical user interface 400 also includes decline control 410, selection of which specifies that the user in declining invitation 402 to participate in the tab" par. [0027] or "users may specify how much (and/or what percentage of the total charge) each user wants to be charged for his/her portion of the transaction" par. [0026] and "[f]or example, system 120 may initially allocate the total transaction amount evenly among users 701, 733, 735[; o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount)" par. [0044]; see also par. [0058] and e.g. "information specifying a re-allocation of at least a portion of one or more of the first and second allocation amounts to one or more of the first user account and the second user account" par. [0006], Claim 15 or "the received information specifying the re-allocation" par. [0006], Claim 15) 
• 39 ¶ 3 • displaying modification request. Reference (CHEEK: discloses e.g. "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]; see also par. [0045] and e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "[g]raphical user interface 400 also includes decline control 410, selection of which specifies that the user in declining invitation 402 to participate in the tab" par. [0027] or "users may specify how much (and/or what percentage of the total charge) each user wants to be charged for his/her portion of the transaction" par. [0026]) 
    
        
            
                                
            
        
    

Claim 40, EXAMINER's Analysis: Claim 40 is rejected as being anticipated by CHEEK. Claim 40 is a dependent claim that directly depends upon parent claim 39, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 36, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 39 and 36, CHEEK discloses the claimed subject matter of claim 40 as follows and as explained below.
Regarding and as per CLAIM 40, the computing device of claim 39, wherein the operations further comprise: (CHEEK discloses or teaches and/or suggests this limitation as noted in one or more of parent claims 39 and 36 and/or in one or more previous claims dependent thereon.) Reference (CHEEK: discloses "[s]ystem 120 can be any of a variety of computing devices capable of receiving data, such as a server, a distributed computing system, a desktop computer, a laptop, a cell phone, a rack-mounted server, and so forth[; s]ystem 120 may be a single server or a group of servers that are at a same location or at different locations" par. [0076]; see also par. [0075] and e.g. "one or more processing devices to perform operations" Claims 16, 19) 
• 40 ¶ 2 • acquiring a response to the modification request; and Reference (CHEEK: discloses e.g. "[e]ach member selects indicates what he/she ordered via touch to the screen or other means and then clicks okay[; t]he users can view (e.g., in their respective mobile devices) the items being selected together and in-real time[; o]nce everyone submits, the cardholder signs the check[; e]veryone in the group paid collectively for his/her meal and system 120 batches the payments to send to the merchant and the acquirer" par. [0057]; see also par. [0045] and e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "[g]raphical user interface 400 also includes decline control 410, selection of which specifies that the user in declining invitation 402 to participate in the tab" par. [0027] or "users may specify how much (and/or what percentage of the total charge) each user wants to be charged for his/her portion of the transaction" par. [0026]) 
• 40 ¶ 3 • transmitting, to the device associated with the second financial account via the communication network, the response to the modification request. Reference (CHEEK: See Prior Comment at Claim 26 Par. 3 and e.g. "the second user" Abstract, pars. [0003]-[0006], Claims 1, 3, 5-6, 8, 10, 12-13, 15-16, 18-19 or "user 804" pars. [0045], [0048], [0050], [0054], [0063]-[0064] and e.g. "[o]ne or more of users 701, 733, 735 may specify that he/she is only agreeing to pay a different amount (e.g., a re-allocation amount) and request a re-allocation" par. [0044] or "[g]raphical user interface 400 also includes decline control 410, selection of which specifies that the user in declining invitation 402 to participate in the tab" par. [0027] or "users may specify how much (and/or what percentage of the total charge) each user wants to be charged for his/her portion of the transaction" par. [0026]) 
    
        
            
                                
            
        
    


Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted January 4, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed October 1, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the October 1, 2021 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
'[T]he claims are patent-eligible at least because any alleged abstract idea is integrated into a practical application, rendering them patent-eligible. Second, the claims amount to significantly more than an abstract idea because the claims recite "additional elements" that are not well-understood, routine, or conventional at the time of invention. 
'A. Step 2A-The Claims Are Not "Directed To" Judicially Excluded Subject Matter Under the New 2019 Revised Patent Subject Matter Eligibility Guidance 
"[] Applicant respectfully submits that the claims herein integrate any alleged judicial exception into a practical application under Prong Two. 
'A proper analysis of the present claims reveals that the claims are much "more than a drafting effort designed to monopolize" "commercial or legal interactions" or "concepts performed in the human mind." [] 
'[C]laim 21 integrates any judicial exception into a practical application because it recites specific steps to allocate a transaction between multiple accounts in a specific 
"B. The Claims Amount to Significantly More than an Abstract Idea 
'[] Applicant's claims are not directed to an abstract idea. [T]he "significantly more" inquiry does not even apply to Applicant's claims. [T]he claims amount to "significantly more" than any abstract idea because the claims recite "additional elements" that are not well-understood, routine, or conventional[]. 
'[T]hese elements are not "well-understood, routine, or conventional" at the time of the invention and recite "significantly more" than mere "commercial interactions" or "mental processes." [T]he rejection of claims 21-40 under 35 U.S.C. º 101 should be withdrawn. ' 
(REMARKS [as abridged], pp. 10-13). 
Respectively nonetheless, the above-quoted arguments submitted January 4, 2021 at REMARKS pp. 10-13 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Questions of preemption are inherently addressed within the two-part framework from Alice Corp. and Mayo (incorporated into the above depicted § 101 Subject Matter Eligibility Test for Products and Processes as Steps 2A and 2B), and are resolved using this framework to identify preemptive claims. While a preemptive claim may be ineligible, the absence of complete preemption does not establish that a claim is eligible. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). The Federal Circuit has held that "communicating requests to a remote server and receiving communications from that server, i.e., communication over a network" is itself an abstract idea. See ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d at 108516: "It is clear from the language of claim 1 that the claim involves an abstract idea--namely, the abstract idea of communicating requests to a remote server and receiving communications from that server, i.e., communication over a network. [] ChargePoint, Inc. v. SemaConnect, Inc., 2019 U.S.P.Q.2d 108512 (Fed. Cir. 2019). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The Applicant has raised the so-called --Berkheimer argument--. As a fully proper response, the Examiner has cited one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 

Regarding prior art anticipation rejections under 35 U.S.C. § 102, the Applicant's arguments submitted January 4, 2021 (hereinafter "REMARKS") in response to the Official Correspondence mailed October 1, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the October 1, 2021 Non-Final Correspondence, the 
• The Applicant argued: 
"[] Cheek does not disclose each and every element of the pending claims. [] 
"[] The cited references, alone or in combination, do not disclose or suggest at least the[] elements of amended claim 21. 
'Cheek does not disclose "comparing the past allocation history with the transaction information corresponding to the selected transaction" and "selecting one of the allocation parameters to recommend applying to the transaction based on the comparison" as recited in claim 21 [.] 
'[N]othing in the combination of Cheek and Khasho discloses or suggests "comparing the past allocation history with the transaction information corresponding to the selected transaction" or "selecting one of the allocation parameters to recommend applying to the transaction based on the comparison." [] 
'[] Cheek fails to disclose at least the claimed step of "selecting, by the first device, one of the allocation parameters to recommend applying to the transaction based on the comparison." 
'Cheek also does not anticipate "a plurality of allocation parameters defining automatic allocations of transactions to target allocation accounts" as recited in claim 21 (emphasis added). [] 
"[] Cheek fails to disclosure several elements of independent claim 21. Claim 21 is thus allowable over Cheek. Independent claims 28 and 36, although different in scope from claim 1, contain similar recitations and are allowable at least for reasons similar to those given above with respect to independent claim 21. Dependent claims 22-27, 29-36, and 37-40 through their respective dependencies from one of independent claims 21, 28, or 36, are also allowable at least due to their dependence from an allowable base claim. [] Applicant respectfully requests that the rejections of claims 21-40 under 35 U.S.C. º 102 be withdrawn. " 
(REMARKS [as abridged], pp. 14-16). 
Respectively nonetheless, the above-quoted arguments submitted January 4, 2021 at REMARKS pp. 14-16 regarding rejections under 35 U.S.C. § 102 have been fully considered, but are not persuasive. vice versa as improperly argued by the Applicant. Thus, the Applicant's arguments purport to improperly read or impose the inventive requirements of the cited prior art upon the Applicant's claims and/or preferred embodiment. The features of the prior art to which the Applicant refers are not properly imposed upon the Applicant's claims. Moreover, the cited sections of the prior art disclose material that falls within the scope of the Applicant's claims, and therefore the cited prior art meets the claims. '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 102 heading above. 
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20110125633 A1 by Aaltonen; Janne et al. discloses TRANSACTION PROCESSING.
USPGPub No. US 20080228614 A1 by Ben-Zvi; Yaron et al. discloses Consumer-driven system and method for promoting philanthropic giving/lending and social activism based on customer purchases.
USPGPub No. US 20090177563 A1 by Bernstein; Kathi L. et al. discloses AUTHORIZATION REFRESH SYSTEM AND METHOD.
USPGPub No. US 20090157518 A1 by Bishop; Fred A. et al. discloses Systems and Methods for Allocating a Payment Authorization Request to a Payment Processor.

USPGPub No. US 20090164324 A1 by Bishop; Fred A. et al. discloses Methods for a Third Party Biller to Receive an Allocated Payment Authorization Request.
USPGPub No. US 20090164330 A1 by Bishop; Fred A. et al. discloses Systems and Methods for Processing a Payment Authorization Request Over Disparate Payment Networks.
USPGPub No. US 20090076957 A1 by Bishop; Fred A. et al. discloses Systems and Methods for Allocating an Amount to a Third Party Biller.
USPGPub No. US 20090150270 A1 by Bishop; Fred A. et al. discloses Systems and Methods for Suggesting an Allocation.
USPGPub No. US 20090164329 A1 by Bishop; Fred A. et al. discloses Systems for Processing a Payment Authorization Request Utilizing a Network of Point of Sale Devices.
USPGPub No. US 20090164327 A1 by Bishop; Fred A. et al. discloses Methods for Processing a Payment Authorization Request Utilizing a Network of Point of Sale Devices.
USPGPub No. US 20090164328 A1 by Bishop; Fred A. et al. discloses Systems and Methods for Locating a Payment System and Determining a Taxing Authority Utilizing a Point of Sale Device.
USPGPub No. US 20070052517 A1 by Bishop; Fred et al. discloses SYSTEMS AND METHODS FOR NON-TRADITIONAL PAYMENT USING BIOMETRIC DATA.
USPGPub No. US 20130238487 A1 by Biske; Justin E. discloses SYSTEM AND METHOD FOR DYNAMIC FINANCIAL ACCOUNT MANAGEMENT.
USPGPub No. US 20160189119 A1 by Bowman; Mark Edward et al. discloses FACILITATING PRESENTATION OF CONTENT RELATING TO A FINANCIAL TRANSACTION.
USPGPub No. US 20140278580 A1 by Brown; Merlin et al. discloses SYSTEMS AND METHODS FOR ACCOUNT PROCESSING.
USPGPub No. US 20090299869 A1 by Cibanof; Andrew A. discloses SYSTEM AND METHOD FOR PROCESSING SINGLE SALE TRANSACTIONS INVOLVING ONE OR MORE PAYORS.
USPGPub No. US 20180046947 A1 by Clayton; Robert et al. discloses DATA PROCESSING FRAMEWORK.
USPGPub No. US 20110191216 A1 by Foster; Robert A discloses SYSTEM AND METHOD FOR CALCULATING TAXES AND MULTI-CURRENCY PRICING.

USPGPub No. US 20130041819 A1 by Khasho; Joseph discloses SYSTEMS, DEVICES AND METHODS FOR MANAGING CASH FLOW.
USPGPub No. US 20140108249 A1 by Kulpati; Ashish et al. discloses INTEROPERABLE FINANCIAL TRANSACTIONS VIA MOBILE DEVICES.
USPGPub No. US 20080027844 A1 by Little; Julian et al. discloses System and Method for Organising and Operating an Electronic Account.
USPGPub No. US 20130159121 A1 by May; Darrell Reginald et al. discloses SYSTEM AND METHOD FOR CONTROLLING ACCESS TO AN ELECTRONIC ACCOUNT.
USPGPub No. US 20160162882 A1 by McClung, III; Guy Lamonte discloses Digital money choice and eWallet selection.
USPGPub No. US 20120179528 A1 by Ortiz; Luis M. et al. discloses THIRD-PARTY PROVIDER METHOD AND SYSTEM.
USPGPub No. US 20070250440 A1 by Paulsen; Kobus et al. discloses SYSTEMS AND METHODS FOR FUNDING PAYBACK REQUESTS FOR FINANCIAL TRANSACTIONS.
USPGPub No. US 20130191481 A1 by Prevost; Michel et al. discloses SYSTEMS AND METHODS FOR SUBSCRIPTION MANAGEMENT IN A MULTI-CHANNEL CONTEXT AWARE COMMUNICATION ENVIRONMENT.
USPGPub No. US 20060259390 A1 by Rosenberger; Ronald J. discloses Multiple account preset parameter method, apparatus and systems for financial transactions and accounts.
USPGPub No. US 20140358776 A1 by Xu; Wei et al. discloses RULE-BASED FUNDS ALLOCATION IN ELECTRONIC TRANSACTIONS.
USPGPub No. US 20150262135 A1 by Yoder; Jeanette et al. discloses COMMUNICATION PROTOCOLS TO ALLOCATE AND APPLY RESOURCES IN A COMPUTING SYSTEM HAVING MULTIPLE COMPUTERS CONNECTED VIA COMMUNICATION NETWORKS.
    
        
            
                                
            
        
    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        03/15/2021